Citation Nr: 0625941	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle fracture.  

2.  Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 




INTRODUCTION

The appellant had active military service from November 1965 
to April 1966.  He also had several subsequent periods of 
active duty for training (ACDUTRA) until 1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 

In the appellant's substantive appeal, dated in October 2004, 
the appellant indicated that he desired a hearing before the 
Board at the RO.  However, by correspondence from the 
appellant to the RO, received in February 2006, the appellant 
withdrew his request for a hearing and requested that his 
case be forwarded to the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current diagnosis of residuals of a right ankle fracture, 
related to his military service.  

2.  The appellant does not have a right knee disability, to 
include degenerative joint disease of the right knee, that is 
attributable to military service.    


CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A right knee disability was not incurred in or aggravated 
by active military service, and degenerative joint disease of 
the right knee cannot be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims of entitlement to 
service connection for the residuals of a right ankle 
fracture, and entitlement to service connection for a right 
knee disability, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication of the appellant's 
service connection claims, a letter dated in October 2003 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant's service 
medical records and identified private medical records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant was also accorded a VA examination in November 2004 
which was pertinent to his service connection claims.  
38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed.Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

In the instant case, the appellant contends that while he was 
in the military, he fell from a ladder and fractured his 
right ankle and injured his right knee.  The appellant notes 
that he sought medical treatment and that his right leg was 
placed in a cast.  According to the appellant, after the cast 
was removed, he experienced chronic pain and instability in 
his right ankle and right knee.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he currently has residuals of a right ankle fracture and a 
right knee disability that are related to service, is not 
competent evidence.

The evidence of record also includes "buddy" statements 
from individuals who recall that the appellant fell during 
service and fractured his right ankle and injured his right 
knee.  To the extent such statements are offered to establish 
that the appellant currently has residuals of a right ankle 
fracture and a right knee disability which are related to 
service, such statements do not constitute competent evidence 
with respect to medical diagnosis or nexus.  Without medical 
expertise, they are not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of a disability.  See Espiritu, 2 Vet. App. at 
494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).


Residuals of a Right Ankle Fracture 

In this case, there is no competent medical evidence of 
record showing a current medical diagnosis of residuals of a 
right ankle fracture.  

The Board recognizes that in the appellant's March 1966 
release from active duty (REFRAD) examination report, the 
appellant reported that he had broken his ankle in December 
1965 at Ft. Polk "by a fall."  However, at the time of the 
appellant's March 1966 REFRAD examination, the appellant's 
feet and lower extremities were clinically evaluated as 
"normal."  In addition, in response to the question as to 
whether the appellant had ever had or if he currently had 
arthritis or rheumatism, bone, joint, or other deformity, or 
foot trouble, the appellant responded "no."  A records 
search for December 1965 treatment records at Ft. Polk 
conducted in 2005 failed to identify any treatment for the 
appellant.

In November 2004, the appellant underwent a VA examination.  
At that time, the examining physician noted that while the 
appellant was in the military, he fell and injured his right 
ankle.  The appellant subsequently sought medical treatment 
and a cast was applied to his right leg.  The examiner 
indicated that according to the appellant, following his 
right ankle injury, he developed chronic pain and weakness in 
his right ankle.  The appellant noted that he did not 
currently wear a brace and did not use a walking aid.  Upon 
physical examination of the appellant's right ankle, there 
was no swelling, edema, or effusion.  There was no 
instability, no weakness, and no tenderness.  There was no 
redness or heat, and no abnormal movement or guarding of the 
movement.  There was no abnormal weightbearing or unusual 
shoe wear pattern noted.  In regard to range of movement of 
the right ankle, plantar flexion was to 35 degrees, without 
pain, and with pain up to 50 degrees.  Dorsiflexion was to 10 
degrees and no pain was noticed.  Inversion and aversion were 
normal.  There was no crepitus noted during the repetitive 
movements of the right ankle.  It appeared that there was 
slight equinovalgus deformity present.  The appellant was 
able to tolerate the pain during the movements of the right 
ankle.  There was no limitation of the movements of the right 
ankle because of the pain, weakness, fatigue, or repetitive 
use.  There was no limitation on standing and walking.  The 
diagnosis was old healed fracture of the right ankle, with no 
residuals.  

At the time of the appellant's November 2004 VA examination, 
x-rays were taken of the appellant's right ankle.  The x-rays 
were interpreted as showing a 5 x 5 millimeter calcification 
or old fracture fragment projecting between the tibia and 
fibula distally above the level of the ankle mortise.  It did 
not appear acute.  No widening of the ankle mortise was 
noted.  The impression was of probable old post-traumatic 
fragment or calcification between the distal tibia and 
fibula.     

Direct service connection requires a finding that there is a 
current disability that has a relationship to injury or 
disease during service.  Rabideau, 2 Vet. App. at 143.  In 
this case, while the appellant has complaints of pain in his 
right ankle, no diagnosis of underlying disability has been 
provided; the diagnosis in the November 2004 VA examination 
was old healed fracture of the right ankle with no residuals.  
The examiner did not report that this was related to any 
incident in service.  Therefore, in light of the above, the 
Board finds that there is no competent medical evidence of 
record showing that the appellant currently has residuals of 
a right ankle fracture related to military service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
residuals of a right ankle fracture.  Accordingly, service 
connection for this disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     

Right Knee Disability 

After reviewing the evidence of record, the Board finds that 
the appellant's right knee disability, currently diagnosed as 
degenerative joint disease of the right knee, is not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the appellant's 
service medical records are negative for any complaints or 
findings of a right knee disability, to include arthritis of 
the right knee.  The records show that in March 1966, the 
appellant underwent a REFRAD examination.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had cramps in his legs, arthritis or 
rheumatism, bone, joint, or other deformity, or "trick" or 
locked knee, the appellant responded "no."  In addition, 
the appellant's lower extremities were clinically evaluated 
as "normal."   

In this case, the first medical evidence of a right knee 
disability is in May 2002, approximately 36 years after the 
appellant's discharge from the military.  In September 2003, 
the RO received private medical records, from November 1985 
to April 1987, and from May 2002 to May 2003.  The private 
medical records from May 2002 to May 2003 show that in May 
2002, the appellant was diagnosed with degenerative joint 
disease of the knees, bilaterally.  The remaining records 
show intermittent treatment for the appellant's degenerative 
joint disease of the knees.

Private medical records from November 1985 to April 1987 show 
that in April 1987, the appellant was treated in the 
Emergency Department after complaining that his right knee 
had "popped out of place."  At that time, the appellant 
stated that he had right knee pain and difficulty ambulating.  
However, although the physical examination showed that there 
was minimal effusion and marked tenderness on motion, the 
examination also showed that the appellant's ligaments were 
intact.  In addition, although no diagnosis was provided, x-
rays were taken of the appellant's right knee and the x-rays 
were interpreted as showing no evidence of fracture, 
dislocation, or soft tissue abnormality.  Thus, as stated 
above, the first medical evidence of a right knee disability 
is in May 2002.   

A VA examination was conducted in November 2004.  At that 
time, the appellant stated that while he was in the military, 
he fell and fractured his right ankle and injured his right 
knee.  According to the appellant, his right leg was placed 
in a cast.  The appellant indicated that following his right 
knee injury, he later developed arthritis in his right knee.  
He reported that in 1985, he underwent arthroscopic surgery 
on his right knee.  At the time of the November 2004 physical 
examination, the appellant had x-rays taken of his right 
knee.  The x-rays were interpreted as showing moderate 
osteoarthritis of the right knee, with possible calcific 
loose body posterior to the knee joint.  Following the 
physical examination and a review of the appellant's x-rays, 
the examiner diagnosed the appellant with mild degenerative 
joint disease of the right knee, with zero to mild loss of 
function due to pain.  The examiner opined that the 
appellant's mild degenerative joint disease of the right knee 
was age related and was not likely due to the old healed 
right ankle fracture condition.  The examiner further opined 
that the appellant's mild degenerative joint disease of the 
right knee was not likely aggravated by the old healed 
fracture of the right ankle.     

In light of the above, the Board finds that there is no 
competent medical evidence on file linking the appellant's 
right knee disability, currently diagnosed as degenerative 
joint disease of the right knee, to service or to any 
incident of service, despite the appellant's assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for treatment for right knee complaints 
was not until 1987, over 15 years after his last period of 
ACDUTRA had ended.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  As there is no evidence of a right knee disability, 
to include degenerative arthritis, in service, or any 
indication that arthritis was manifested within a year of the 
appellant's separation from service, and there is no evidence 
which provides the required nexus between military service 
and a right knee disability, to include degenerative joint 
disease of the right knee, service connection for a right 
knee disability is not warranted.  See 38 U.S.C.A. § 1101, 
1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 7 Vet. App. at 49.


ORDER

Service connection for the residuals of a right ankle 
fracture is denied.  

Service connection for a right knee disability, to include 
degenerative joint disease of the right knee, is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


